      Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 1 of 17   1




 1                 UNITED STATES DISTRICT COURT

 2                NORTHERN DISTRICT OF NEW YORK

 3

 4   UNITED STATES OF AMERICA,         )
                                       )
 5                                     )    CASE NO.: 1:19-CR-74
                                       )
 6        vs.                          )
                                       )
 7   BRUCE W. WILLIAMS,                )
                  Defendant.           )
 8                                     )

 9

10                   TRANSCRIPT OF PROCEEDINGS
                 BEFORE THE HON. THOMAS J. McAVOY
11                   MONDAY, SEPTEMBER 9, 2019
                          ALBANY, NEW YORK
12

13

14   FOR THE GOVERNMENT:
          Office of the United States Attorney
15        By: Emmet J. O'Hanlon, AUSA
          445 Broadway, Room 218
16        Albany, New York 12207

17

18   FOR THE DEFENDANT:
          Office of the Federal Public Defender
19        By: Timothy E. Austin, AFPD
          39 N. Pearl Street, 5th Floor
20        Albany, New York 12207

21

22

23

24               THERESA J. CASAL, RPR, CRR, CSR
                 Federal Official Court Reporter
25                    445 Broadway, Room 509
                     Albany, New York 12207
                    THERESA J. CASAL, RPR, CRR
                UNITED STATES DISTRICT COURT - NDNY
      Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 2 of 17   2

     USA v. Williams - 19-CR-74


 1                           (Court convened at 10:32 AM.)

 2              THE CLERK:     United States of America versus

 3   Bruce W. Williams, 19-CR-74.      May I have the appearance for

 4   the Government.

 5              MR. O'HANLON:     Good morning, your Honor.

 6   Assistant U.S. Attorney Emmet O'Hanlon for the Government.

 7              THE COURT:     Good morning again, Mr. O'Hanlon.

 8              THE CLERK:     On behalf of the defendant.

 9              MR. AUSTIN:     Tim Austin for Mr. Williams, who is

10   present, seated to my left.

11              THE COURT:     Good morning, Mr. Austin.      Good

12   morning, Mr. Williams.

13              THE DEFENDANT:     Good morning, your Honor.

14              THE CLERK:     Gentlemen, would you come forward to

15   the podium, please, and Mr. Williams, would you raise your

16   right hand.

17                           (Defendant duly sworn.)

18              THE COURT:     All right.   The Court has received a

19   number of documents, as it always does in connection with a

20   sentencing, and of course, the presentence investigation

21   report, which is the key document, also sentencing memoranda

22   from the Government and from defendant.        And Mr. Austin,

23   that's one of the best sentencing briefs I've ever read in

24   33 years, so I just wanted to tell ya that.

25              MR. AUSTIN:     I appreciate that, Judge, thank you.

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
      Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 3 of 17       3

     USA v. Williams - 19-CR-74


 1              THE COURT:    All right.    I read 'em all the time

 2   and sometimes they sort of are repetitive and they're not

 3   analytical.   Yours was very personal for Mr. Williams and

 4   got right down to what I think is important.         So it really

 5   was a helpful memorandum.

 6              Also, I got a letter from Mr. Williams' brother,

 7   Dennis, who wrote some nice things about him.         And it's good

 8   to get material like that because the Court doesn't see the

 9   good things about a person, it's usually the things that are

10   adverse that have to be put in the report to the Court so

11   they'll know what to do in connection with the statutory

12   requirements of sentencing.       So, your brother's letter was

13   appreciated; the Court, of course, reviewed it.

14              Mr. Austin, have you had an opportunity -- I know

15   you have, but I have to ask you -- to review the presentence

16   investigation report?

17              MR. AUSTIN:    Yes, your Honor, and I've had enough

18   time with Mr. Williams on that.       Separate from that, if it's

19   of concern for the Court, I wanted to take up the letter

20   that Mr. Williams filed, docket number 39.

21              THE COURT:    I haven't seen that.

22              MR. AUSTIN:    Okay.    So to the extent that there is

23   in the record on the docket, document number 39, in which

24   Mr. Williams expressed some concerns about my ongoing

25   representation of him, I can tell the Court that whatever

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
      Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 4 of 17     4

     USA v. Williams - 19-CR-74


 1   issues might have been suggested by that letter, they've

 2   been resolved, he and I have had a chance to talk about his

 3   letter and my continuing representation, and Mr. Williams, I

 4   understand, would be happy to tell the Court that he's

 5   content to have me proceed as his lawyer and to go forward

 6   with me as his lawyer for sentencing today.

 7              THE COURT:    Is that right, Mr. Williams?

 8              THE DEFENDANT:     Yes, sir.

 9              THE COURT:    You know, I guess I did see that

10   letter some time ago, and I read it over, and then I think I

11   made an inquiry and somebody told me that you were talking

12   with Mr. Williams and, hopefully, that would be productive

13   of either him wanting another lawyer or him agreeing to

14   proceed with you, and someone relayed the information back

15   to me that the problem was solved.

16              MR. AUSTIN:    Okay.

17              THE COURT:    So I guess that's why it went out of

18   my mind because it hasn't -- I got a lot of other things to

19   think about.

20              MR. AUSTIN:    Sure.

21              THE COURT:    So I apologize.

22              MR. AUSTIN:    So I did have enough time to talk to

23   Mr. Williams about the presentence report.

24              THE COURT:    Okay.    Mr. Williams, have you read the

25   presentence report?

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
      Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 5 of 17       5

     USA v. Williams - 19-CR-74


 1                THE DEFENDANT:    Yes, sir.

 2                THE COURT:    Have you talked to Mr. Austin about

 3   it?

 4                THE DEFENDANT:    Yes, sir.

 5                THE COURT:    Is there anything in that report you

 6   want to point out to me that you think needs to be

 7   protected?

 8                MR. AUSTIN:    So, Judge, Mr. Williams is aware of

 9   the contents of my position letter regarding the presentence

10   report, he understands that with respect to a single

11   sentencing guideline computation issue, I've expressed that

12   he doesn't concede the applicability of a five-level

13   increase for pattern of activity, but that we're not seeking

14   for the Court to resolve any facts underlying that, just not

15   conceding the facts that are articulated in the presentence

16   report.

17                And then with respect to some other factual issues

18   in the presentence report, we've indicated some objections

19   or clarifications, but I'm also not asking the Court to

20   conduct any hearings to resolve any of those facts.           Those

21   issues are raised more in the event that this Court decides

22   not to impose the agreed-upon sentence, in which case maybe

23   down the road they would become more of a live issue.

24                THE COURT:    Yeah, I think that's right.     This is

25   an 11(c)(1)(C) plea, so the important thing here is after

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
      Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 6 of 17     6

     USA v. Williams - 19-CR-74


 1   you guys analyze the PSR, the Government does, the Court

 2   does; if the Court can agree to what you folks agreed to,

 3   then the Court will issue a sentence that goes along with

 4   that, and that's what I plan to to today, so hopefully that

 5   will clear up any of those items that you have been

 6   discussing.   So, what would you like to say on behalf of Mr.

 7   Williams before I sentence him?

 8              MR. AUSTIN:    Well, Judge, understanding that the

 9   Court has fully digested our sentencing submissions, I think

10   it's clear that Mr. Williams is an example, maybe a tragic

11   example, of what might happen when a person as a child is

12   not protected, is not taken care of, is not supported by the

13   people charged with doing that.       He's come from a background

14   that's not just, you know, disadvantaged, in terms of

15   resources, but, you know, he didn't have people to protect

16   him from harm.    In fact, the people charged with doing that

17   were people inflicting harm upon him, and it's an

18   extraordinarily sad circumstance, but I think that has a lot

19   to do with why he stands here before you.

20              We're appreciative that the Government was willing

21   to take a close look at the background and circumstances and

22   consider the (c)(1)(C) plea agreement and we would, I think,

23   be in agreement with the Government that the agreed-upon

24   sentence is one the Court could impose for justifiable

25   reasons and I ask the Court to do that.

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
      Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 7 of 17       7

     USA v. Williams - 19-CR-74


 1              THE COURT:    All right.    The Court is sensitive to

 2   those kinds of things because I have five children of my

 3   own, we also took in five foster children and raised them --

 4   actually, one I had to marry off twice, so that was a little

 5   expensive -- but I understand when people come from homes

 6   that are totally nonexistent in support.         When you're young,

 7   that's when you're most impressionable, and those things

 8   happened to ya and you can't do anything to go back and

 9   change them, so they later reflect on what you may do later

10   on in life, even though some of those things are horrendous

11   criminal activity, it still is a reflection of what happened

12   earlier and the Court appreciates that, so that's one reason

13   why it plans on honoring the solution offered by the

14   11(c)(1)(C) plea.    Mr. O'Hanlon.

15              MR. O'HANLON:     Your Honor, given that this case is

16   being resolved with a (c)(1)(C) plea, the understanding that

17   the defendant will be sentenced to 240 months of

18   imprisonment, a lifetime term of supervised release upon his

19   release from that term of imprisonment, the special

20   assessment of $200 and the fine that may be determined by

21   the Court, as well as the restitution issue which I'm

22   prepared to take up after the Court imposes its sentence.

23              THE COURT:    Sure.

24              MR. O'HANLON:     The Government will rest on the

25   sentencing memoranda that it filed in this case.

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
      Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 8 of 17   8

     USA v. Williams - 19-CR-74


 1                THE COURT:    All right.

 2                MR. O'HANLON:    Thank you, your Honor.

 3                THE COURT:    Mr. Williams, would you like to say

 4   anything before I sentence you?

 5                THE DEFENDANT:    Just that I'm ready to take

 6   responsibility for what I did and to let you sentence me

 7   today.

 8                THE COURT:    All right.   Well, that's the first

 9   step, that's a good step, so the Court is happy to hear that

10   from you.     Of course, I've reviewed all the information

11   submitted, as well as looking at the manual, taken into

12   account the statutory prescriptions in 18,           U.S. Code,

13   Section 3553(a), and of course, the Court is going to adopt,

14   under protest, the factual information and guideline

15   applications contained in the presentence investigation

16   report.     Based on a total offense level of 42 and a criminal

17   history category of III, the guideline imprisonment range is

18   360 months to life.       However, the statutorily authorized

19   maximum sentence is less than the maximum of the applicable

20   guideline range and, therefore, the guideline range is 360

21   to 480 months.

22                As outlined in the plea agreement and pursuant

23   to the 11(c)(1)(C) agreement, the agreed sentence is

24   240 months, with a term of supervised release of life and a

25   special assessment of $200, which will be determined by the

                     THERESA J. CASAL, RPR, CRR
                 UNITED STATES DISTRICT COURT - NDNY
      Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 9 of 17   9

     USA v. Williams - 19-CR-74


 1   Court.     The agreed-upon sentencing also has to be amended

 2   when we hear the information from both sides about the

 3   restitution.

 4                There's also an additional special assessment,

 5   which the Court isn't gonna apply, of $5,000 in this case,

 6   so the Court will agree that there's indigency, so it

 7   doesn't have to apply that.

 8                So, upon your plea of guilty to Counts 1 and 2

 9   of the information, it's the judgment of the Court that

10   you're hereby committed to the custody of the Bureau of

11   Prisons for a period of 240 months on each of Counts 1

12   and 2, counts to run concurrently, for a total term of

13   imprisonment of 240 months.      The Court recommends that you

14   participate in sex offender treatment while in the Bureau of

15   Prisons.

16                Upon your release from imprisonment, you will be

17   placed on supervised release for life on each of Counts 1

18   and 2, terms to run concurrently.       While on supervised

19   release, you shall not commit another federal, state or

20   local crime and shall comply with the standard conditions

21   that have been adopted by this Court, as well as the

22   following special conditions which the Court finds are

23   necessary and justified in this case based on the nature of

24   the instant offense, as well as your history and

25   characteristics as outlined in detail in the presentence

                     THERESA J. CASAL, RPR, CRR
                 UNITED STATES DISTRICT COURT - NDNY
     Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 10 of 17      10

     USA v. Williams - 19-CR-74


 1   investigation report:

 2             Number one, you shall contribute to the cost of

 3   any evaluation, testing, treatment and/or monitoring

 4   services rendered in an amount to be determined by the

 5   Probation Officer based on your ability to pay and the

 6   availability of third-party payments.

 7             Number two, you shall not have any direct contact

 8   with any child you know or reasonably should know to be

 9   under the age of 18, including your own three children,

10   without the permission of the Probation Officer.         If you do

11   have any direct contact with any child you know or

12   reasonably should know to be under the age of 18, including

13   your own children, without the permission of the Probation

14   Officer, you shall report this contact to the Probation

15   Officer within 24 hours.     Direct contact includes written

16   communication, electronic communication, in-person

17   communication and physical contact.       Direct contact does not

18   include incidental contact during ordinary daily life

19   activities in public places.

20             Number three, you shall not go to or remain at any

21   place where you know children under the age of 18 are likely

22   to be, including parks, school grounds -- schools,

23   playgrounds and child care facilities without the permission

24   of the Probation Officer.

25             Number four, you shall not go to or remain at a

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
     Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 11 of 17   11

     USA v. Williams - 19-CR-74


 1   place for the primary purpose of observing or contacting

 2   children under the age of 18.

 3              Number five, you shall not communicate or

 4   otherwise interact with Victim 1 or Victim 2, either

 5   directly or through someone, without first obtaining the

 6   permission of the Probation Officer.

 7              Number six, you shall undergo a psychosexual

 8   evaluation and, if recommended by the evaluator, you shall

 9   perform -- excuse me, you shall participate in a mental

10   health treatment program, which may include, but will not be

11   limited to, participation in a sex offense specific

12   treatment program.    The Probation Office must approve the

13   location, frequency and duration of treatment.         You must

14   abide by the rules of the program.

15              Number seven, your supervision may include

16   examinations using a polygraph, computerized voice-stress

17   analyzer or other similar device to obtain information

18   necessary for supervision, case monitoring and treatment.

19   You shall answer the questions posed during the evaluation

20   subject to your right to challenge in a court of law the use

21   of such statements as violations of your Fifth Amendment

22   rights.   In this regard, you shall be deemed to have not

23   waived your Fifth Amendment rights.       The results of any

24   examinations shall be disclosed to the U.S. Probation Office

25   and the Court, but shall not be further disclosed without

                   THERESA J. CASAL, RPR, CRR
               UNITED STATES DISTRICT COURT - NDNY
     Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 12 of 17   12

     USA v. Williams - 19-CR-74


 1   the approval of the Court.

 2               Number eight, you shall not use or possess any

 3   computer, data storage device or any internet capable device

 4   unless you participate in the Computer and Internet

 5   Monitoring Program or unless authorized by the Court or the

 6   U.S. Probation Office.     If placed in the Computer and

 7   Internet Monitoring Program, you will comply with all the

 8   rules of that program and pay the costs associated with the

 9   program.    The U.S. Probation Office may use and/or install

10   any hardware or software system that is needed to monitor

11   your use of a computer or internet capable device.          You

12   shall permit the U.S. Probation Office to conduct periodic,

13   unannounced examinations of any computer equipment,

14   including any data storage device and internet capable

15   device you use or possess.      This equipment may be removed by

16   the U.S. Probation Officer or their designee for a more

17   thorough examination.     You may be limited to possessing one

18   personal internet capable device to facilitate the U.S.

19   Probation Office's ability to effectively monitor your

20   internet related activities.

21               Number nine, if your employment requires the use

22   of a computer, you may use a computer in connection with the

23   employment, your employment, approved by the Probation

24   Officer, at your place of employment, provided you notify

25   your employer of the nature of your conviction and the fact

                    THERESA J. CASAL, RPR, CRR
                UNITED STATES DISTRICT COURT - NDNY
     Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 13 of 17   13

     USA v. Williams - 19-CR-74


 1   that your conviction was facilitated by the use of a

 2   computer.     The Probation Office must confirm your compliance

 3   with this notification requirement.

 4                Ten, while in treatment and for the remainder of

 5   the term of supervision following completion of treatment,

 6   you shall not view, possess, own, subscribe to or purchase

 7   any material, including pictures, videotapes, films,

 8   magazines, books, telephone services, electronic media,

 9   computer programs or computer services that depict

10   sexually explicit conduct as defined in 18, U.S. Code,

11   Section 2256(2).

12                Number eleven, you shall participate in a mental

13   health program, which may include medical, psychological

14   and/or psychiatric evaluation and outpatient treatment as

15   recommended by the treatment provider based on your risk and

16   needs.   You may also be required to participate in inpatient

17   treatment upon recommendation of the treatment provider and

18   approval of the Court.     The Probation Officer shall approve

19   the location, frequency and duration of outpatient

20   treatment.     You must abide by the rules of the program,

21   which may include a medication regime.        You shall contribute

22   to the cost of any evaluation and/or treatment in an amount

23   to be determined by the Probation Officer based on your

24   ability to pay and the availability of third-party payments.

25                The Court is reserving its right to impose

                     THERESA J. CASAL, RPR, CRR
                 UNITED STATES DISTRICT COURT - NDNY
     Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 14 of 17     14

     USA v. Williams - 19-CR-74


 1   restitution at this time.     Restitution in the amount of

 2   $13,136.40 has been requested.      Court finds that would be

 3   excessive and will later, after receiving information from

 4   the Government and defense counsel, resolve and order the

 5   restitution payments.

 6                The Courts finds based on your financial

 7   resources, including the restitution obligation to be

 8   imposed, that you do not have the ability to pay a fine or

 9   the additional special assessment outlined in 18, U.S. Code,

10   Section 3014.     You shall pay to the Clerk of the Court a

11   special assessment of $200, which is due and payable

12   immediately.

13                Consistent with the agreed-upon disposition in the

14   case, you'll consent to an entry of forfeiture to the items

15   outlined in the preliminary order of forfeiture.

16                Both you and the Government have the right to

17   appeal this sentence under certain circumstances, except as

18   restricted by your waivers of appeal.        I guess because this

19   is an 11(c)(1)(C) plea agreement, you don't really have any

20   right to appeal your sentence, but I can't answer that, the

21   Appellate Court can answer that.       You're advised to consult

22   with your attorney to determine whether or not an appeal is

23   warranted.     Any appeal you take must be filed within 14 days

24   of the date of the filing of the judgment in this case.

25                Outside of the restitution issue, is there

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
     Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 15 of 17    15

     USA v. Williams - 19-CR-74


 1   anything further from the Government?

 2                MR. O'HANLON:     Your Honor, if I might have a

 3   moment to confer with defense counsel?

 4                THE COURT:     Sure.   Take your time.

 5                             (Pause in proceedings.)

 6                MR. O'HANLON:     Your Honor, having conferred with

 7   defense counsel and having observed that defense counsel

 8   conferred with the defendant, there is an agreement that the

 9   Government has run past counsel for the two named victims

10   who were seeking restitution based on their images being

11   depicted in child pornography that was distributed and/or

12   received by the defendant.

13                Specifically, for the victim "Pia," P-I-A, the

14   amount is $2,000 --

15                THE COURT:     Okay.

16                MR. O'HANLON:     -- and for the victim identified in

17   the presentence investigation report as "Tara," T-A-R-A,

18   that amount is $3,000.

19                THE COURT:     All right.    Once again, the Court

20   finds, based on your financial resources, projected earnings

21   and other income, as well as your obligations, that ya have

22   the ability to pay restitution.          Restitution -- as I

23   indicated, they requested 13,136.          The Court finds that

24   restitution in the amounts as follows to be sufficient and

25   necessary:     For the victim "Tara," $3,000; for the victim

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
     Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 16 of 17     16

     USA v. Williams - 19-CR-74


 1   "Pia," $2,000.   This restitution is due immediately, with

 2   any remaining restitution payable at a minimal rate of

 3   25 percent of your gross income while incarcerated and a

 4   minimal rate of a hundred dollars per month or 10 percent of

 5   your gross income, whichever is greater, upon your release

 6   from imprisonment.     If, at any time, you have the resources

 7   to pay full restitution, you must do so immediately.          All

 8   payments are to be forwarded to United States District Court

 9   in Syracuse, New York.

10             Anything further from the Government?

11             MR. O'HANLON:     No, thank you, your Honor.

12             THE COURT:     Defense counsel?

13             MR. AUSTIN:     Judge, I'd ask the Court to

14   recommend placement by the Bureau of Prisons in a facility

15   as close as possible to the Capital District, which is

16   where Mr. Williams would hope to be released.

17             THE COURT:     Okay.   The Court agrees with defense

18   counsel and will request the Bureau of Prisons to place

19   Mr. Williams in a facility as close to the Capital District

20   in the State of New York as is possible.

21             Anything further?

22             MR. AUSTIN:     No, thank you, Judge.

23             THE COURT:     Court stands adjourned in this matter.

24                          (This matter adjourned at 10:55 AM.)

25                           - - - - -

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
     Case 1:19-cr-00074-TJM Document 49 Filed 09/25/19 Page 17 of 17   17




 1            CERTIFICATION OF OFFICIAL REPORTER

 2

 3

 4             I, THERESA J. CASAL, RPR, CRR, CSR, Official

 5   Realtime Court Reporter, in and for the United States

 6   District Court for the Northern District of New York, do

 7   hereby certify that pursuant to Section 753, Title 28,

 8   United States Code, that the foregoing is a true and correct

 9   transcript of the stenographically reported proceedings held

10   in the above-entitled matter and that the transcript page

11   format is in conformance with the regulations of the

12   Judicial Conference of the United States.

13

14             Dated this 25th day of September, 2019.

15

16             /s/ THERESA J. CASAL

17             THERESA J. CASAL, RPR, CRR, CSR

18             FEDERAL OFFICIAL COURT REPORTER

19

20

21

22

23

24

25

                  THERESA J. CASAL, RPR, CRR
              UNITED STATES DISTRICT COURT - NDNY
